Hemphill, C. J.
The claimant, with his family, abandoned the country and fled, under the protection of the Mexican troops, to the territory of the enemy in the fall of 1842. He there remained until 1845.
The effect of such an abandonment, such an interruption of the continuous residence necessary to be established, and of such a refusal to participate in the war, has been determined in the case of the State of Texas v. The Administratrix of Juan Oasinova, and need not here again be repeated. The judgment of the court below is affirmed.